Oliver, Chief Judge:
The appeals for reappraisement listed in schedule “A,” hereto attached and made a part hereof, have been submitted for decision upon the following stipulation of counsel for the parties hereto:
It is hereby stipulated and agreed by and between the attorneys for the parties hereto:
That the merchandise covered by appeals to reappraisement set forth in Schedule A, hereto annexed and made a part of this stipulation, consists of certain accordions, accordion reeds and concertina reeds exported from Italy.
That on or about the dates of exportation of such merchandise, such or similar merchandise was freely offered for sale to all purchasers in the principal market of Italy in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States, including the cost of all containers and coverings of whatever nature and all other costs, charges and expenses incident to placing the merchandise in condition, packed, ready for shipment to the United States at the entered values, less the amount added under duress.
That on or about the dates of exportation, such or similar merchandise was not freely offered for sale for home consumption in Italy or, if so offered, the price for home consumption was no higher.
That the appeals to reappraisement set forth in the attached schedule be sub-hiitted on this stipulation.
On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such values were the entered values, less the amount added under duress.
Judgment will be rendered accordingly.